Citation Nr: 0710158	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-33 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a service connected 
back disability, diagnosed as spondylolisthesis, grade I, L5-
S1, with limitation of motion, currently evaluated at 10 
percent, to include neurological symptoms such as numbness in 
the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which declined to increase the 10 percent 
evaluation for a service connected back disability, diagnosed 
as lumbar spondylolisthesis.  The RO issued a notice of the 
decision in June 2004, and the veteran timely filed a Notice 
of Disagreement (NOD) in July 2004.  Subsequently, in August 
2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in September 2004, the veteran timely filed a 
substantive appeal.

The veteran did not request a Board hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service connected back disability is 
currently manifested by symptoms of a reduced range of 
motion due to pain and repetition; bi-monthly flare-ups; 
guarding; and a combined range of motion of 100 degrees, 
but not by forward flexion of the thoracolumbar spine to 
30 degrees or less (even when considering pain symptoms), 
weakness or other functional loss, or favorable ankylosis 
of the entire thoracolumbar spine.   

3.	The veteran has reported neurological symptoms manifested 
by numbness of the left thigh to the left knee, and has 
been diagnosed with neural foraminal stenosis and S1 nerve 
root compression on the left side.





CONCLUSIONS OF LAW

1.	The criteria for a rating of 20 percent, but no more than 
20 percent, for lumbar spondylolisthesis have been met 
when factoring in DeLuca criteria.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5239 (2006). 

2.	The criteria for a rating of 10 percent, but no more than 
10 percent, for neurological symptoms, to include numbness 
of the left thigh to the left knee, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8520, 8620, 8720 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
back disability had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination awards a higher uniform rating 
effective to the date of the claim and renders moot any 
question about a different effective date of award.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the June 
2004 RO decision that is the subject of this appeal in its 
April 2004 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an April 2004 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

At the time the veteran filed his increased rating claim in 
February 2004, the following relevant provisions relating to 
musculo skeletal disabilities were in effect: According to 38 
C.F.R. § 4.71a, a veteran, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, will be awarded a 20 percent rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   
38 C.F.R. § 4.71a, Diagnostic Code 5239.  A veteran will 
receive a 40 percent rating when he exhibits forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5239.  The next higher rating of 50 
percent will be awarded when a veteran displays unfavorable 
ankylosis of the entire thoracolumbar spine, and a veteran 
will generate the maximum 100 percent evaluation if he has 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5239.  

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine advises that the evaluating entity should assess any 
associated objective neurological abnormalities separately, 
to include bowel or bladder impairment.  38 C.F.R. § 4.71a, 
Note (1).  Also, according to Note (2), for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Note (2).  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation, and the 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2).    

In addition, with respect to evaluations of neurological 
disabilities, and more specifically, peripheral nerve 
disorders, 38 C.F.R. § 4.124a sets forth the relevant 
criteria.  Pertinent to the instant case, pursuant to 
Diagnostic Code 8520, which sets forth the rating criteria 
for sciatic nerve disorders, a veteran will receive 
respective ratings of 10, 20, 40 or 60 percent for mild, 
moderate, moderately severe or severe (with marked muscular 
atrophy) incomplete paralysis from this nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.  A maximum 80 percent 
evaluation will be awarded for complete paralysis of the 
sciatic nerve manifested by the foot dangling and dropping, 
no active movement possible of muscles below the knees, and 
flexion of the knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  

In addition, under Diagnostic Code 8526, which governs 
evaluations for anterior crural nerve (femoral) disorders, a 
veteran will receive respective ratings of 10 percent, 20 
percent and 30 percent for mild, moderate or severe 
incomplete paralysis of this nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8526.  Complete paralysis of the femoral 
nerve or paralysis of the quadriceps extensor muscle warrants 
a maximum 40 percent evaluation under this Code.  38 C.F.R. § 
4.124a, Diagnostic Code 8526.  

Finally, pursuant to Diagnostic Code 8529, which provides 
ratings for disabilities of the external cutaneous nerve of 
the thigh, mild to moderate paralysis will generate a zero 
percent rating, while severe to complete paralysis will yield 
a maximum 10 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8529.         

The Board comments that for the purposes of 38 C.F.R. § 
4.124a, the term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  In addition, when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); see February 2004 Claim ("I would 
like to reopen my case/claim to apply for an increase in my 
percentage rate").  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis
a. Factual Background
A February 2004 private medical report from Dr. C.P.O., a 
neurosurgeon, conveys that physical therapy had helped the 
veteran's low back pain temporarily.  He was working full-
time.  At this time, the physician noted the veteran's quite 
limited back motion, with forward bending to 80 degrees and 
extension to 10 degrees, which was more uncomfortable than 
the forward bending, and bilateral lateral bending of 15 
degrees.  Straight leg testing was negative bilaterally.  
Reflexes showed the toes down on each side with deep tendon 
reflexes (DTR's) throughout.  There was good sensation and 
pedal pulses in both feet.  He walked adequately on toes and 
heels, and could deep knee bend fully.  The veteran had no 
tremor or nystagmus and his tandem gait appeared steady.  He 
had normal Romberg.  A recent magnetic resonance imaging 
(MRI) scan was reported as showing slight forward slippage of 
L5 in relation to S1.  There was loss of watering content and 
early degenerative fissuring at the L5-S1 disc.  In an 
Addendum following x-ray examination, Dr. C.P.O. diagnosed 
the veteran with first degree L5-S1 spondylolisthesis.  She 
recommended steroid injections, and barring success with 
conservative treatment, suggested contemplating surgical 
lumbar fusion.  

March 2004 VA medical reports indicate that the veteran 
complained of low back pain on a scale of 5/10, which he 
described as being constant, though varying in intensity.  
The veteran reported that Advil and stretching relieved the 
pain, and first rising and standing made the pain worse.  He 
also conveyed that his back pain affected his sleep, activity 
and relationships with others.  

In an April 2004 correspondence, the veteran indicated that 
since September 2002, his lower back pain had considerably 
worsened.  He noted having sharp pain that is most severe for 
a few hours after waking in the morning, when bending over is 
nearly impossible.  He also conveyed that he had experienced 
a numbing pain that traveled outside of his left outer thigh 
to his knee, which worsens, depending on how he sits or bends 
his leg.  The veteran stated that his back pain impinges on 
his work life, home life and intimate relationship with his 
wife.  He noted that he was scheduled to undergo injections 
into the spine, and if this method did not relieve his pain 
symptoms, he was recommended for surgery.  

Also in April 2004, the veteran's wife submitted a letter 
indicating her impression that the veteran's back disability 
had worsened since his service discharge.  She, too, 
described that first thing in the morning, the veteran cannot 
bend over to shave or wash his face, and that he could not 
bend over to pick up his daughter and other household chores.  
The veteran's wife stated that at times, he must roll over 
onto the floor from the couch to rise.  

The veteran submitted to a VA examination in April 2004 to 
assess the current severity of his service connected back 
disability.  The physician reviewed the claims file and noted 
that prior X-rays and MRI studies disclosed grade I 
spondylolisthesis of the lumbar spine at L5-S1, as well as 
desiccation and narrowing of the L5-S1 disc.  He also stated 
that the veteran was to receive steroid treatment and if 
conservative therapy failed, surgery was recommended.  The 
veteran indicated that his pain worsened around December 
2003.

Currently, the veteran complained of discomfort in the lower 
back and conveyed that in the morning he experienced 
stiffness, which would take a few hours to loosen.  During 
this morning period, the veteran also indicated that he 
experienced difficulty bending to wash his face or shave, 
dressing or putting on shoes.  Later on in the morning, the 
veteran stated that these symptoms abate, but that if he sat, 
stood or walked for over two hours or over a mile, he would 
begin to feel pain, usually sharp and aching on a scale of 
3/10, which would radiate to the left thigh.  The clinician 
noted other precipitating factors of pain as cutting grass, 
shoveling snow, running and bending.  The veteran could not 
lift weights, but he did not have weakness or loss of 
sensation.  He also had no urine or bowel disturbance, or 
erectile dysfunction, although the veteran stated that his 
back pain affected his sexual activity.  

With respect to flare-ups, the veteran reported an average of 
a flare up every two weeks due to inadvertent twisting, 
turning, moving fast or other precipitating factors.  Pain at 
this time increased to a 6 or 8/10, and he took 
Advil/Naprosyn and Etodolac for such pain.  Flare ups would 
not preclude his ability to work, although the veteran 
indicated that he had to take it easy.  He noted only one 
instance in the past four months that his flare-up back pain 
required him to miss work.  

A functional assessment of the veteran revealed that he could 
walk up to a mile, but thereafter his pain would restrict 
him.  He did not need any assistive devices and had no 
unsteadiness or falls.  The veteran could carry on with 
activities of daily living, safe for some household chores 
that caused pain, and he worked at a prison.  The veteran 
could drive, although his back disability limited his 
recreational activities, such as playing contact sports.  

A physical examination of the thoracolumbar spine revealed 
the following results: no deformity, no muscle spasm; forward 
flexion to 80 degrees with pain at 45 degrees; extension to 
15 degrees with pain; left lateral flexion to 20 degrees; 
right lateral flexion to 20 degrees; left lateral rotation to 
20 degrees; right lateral rotation to 20 degrees.  On 
repetition, the veteran had reduced forward flexion to 60 
degrees and extension to zero degrees, with left and right 
lateral flexion decreased to 10 degrees respectively and his 
left and right lateral rotation likewise decreased to 10 
degrees each.  The physician noted that on repeated bending, 
the veteran complained of pain and his range of motion 
decreased by 10 to 15 degrees with guarding.  

In addition the laseague test was negative bilaterally to 90 
degrees, but pain was noted during the manoevure.  The 
veteran had no imbalance, and he could walk unaided.  He also 
could walk on toes and heels briefly.  The veteran displayed 
no weakness in any radicular distribution and no sensory loss 
in any radicular distribution.  His deep tendon reflexes were 
symmetrical as were his knee reflexes and ankle reflexes.      

An MRI report indicates that the veteran had grade I 
anterolisthesis of L5 and S1 with evidence of spondylosis.  
The veteran had a focal dorsal disc protrusion asymmetric to 
the left with significant mass effect on the thecal sac and 
left S1 nerve root sleeve.  Dr. S.D.M. also indicated that 
the veteran had significant left neural foraminal stenosis at 
the L5-S1 level with evidence of nerve root impingement.    

Based on these data, the physician assessed the veteran as 
having chronic low back pain due to L5-S1 disc degeneration 
and grade I L5-S1 spondylolisthesis.  X-rays taken at this 
time confirmed this finding and, as noted in a May 2004 
Addendum, an MRI showed grade I anterolisthesis of L5-S1, 
neural foraminal stenosis and S1 nerve root compression on 
the left, which the examiner indicated were consistent with 
the veteran's complaints.  The examiner also reaffirmed the 
veteran's restricted range of motion with pain and noted that 
he would be unable to engage in contact sports or other 
activities requiring lifting, carrying weights, pushing, 
pulling or maintaining a fixed posture for prolonged periods.  
He also conveyed that the veteran's reported early morning 
stiffness may, as likely as not, slow the veteran in his 
activities of daily living, as claimed by the veteran.  

In his July 2004 NOD, the veteran discussed his disagreement 
with the fact that his VA examination had occurred in the 
afternoon, some seven hours after he awoke in the morning.  
He noted that at the time he awakes in the morning, he cannot 
bend over the sink and that his forward motion was extremely 
restricted.  As a result, the veteran indicated that he must 
work a night shift, from 2PM to 10PM.  He further declared 
that because of his service connected back disability, he had 
missed work and had to leave work early on several occasions.  
He also stated that because of this disability, he had to 
decline an opportunity to work overtime.  The veteran 
conveyed that his back disability hindered his ability to 
engage in activities of daily living, such as household 
chores, picking up his child, and playing sports.

In his September 2004 substantive appeal, the veteran 
indicated that he was appealing the RO's 10 percent 
evaluation based on how his back disability affects his work, 
home life and daily activities.  He again objected to the 
time of day during which the VA examination was conducted (in 
the afternoon), stating that it rendered the evaluation 
unrepresentative of his actual symptoms due to the fact that 
the veteran experiences the worst pain early in the morning.  

b. Discussion
The Board determines that the evidence of record weighs in 
favor of an increased rating for the veteran's service 
connected back disability to 20 percent, but no more than 20 
percent, under Diagnostic Code 5239 and the Deluca factors.  
Specifically, as reflected in the most recent, April 2004 VA 
medical examination report, while the veteran displayed 
forward flexion to 80 degrees, which would weigh against the 
claim, he experienced pain at 45 degrees, and on repetition, 
had decreased forward flexion to only 60 degrees.  With 
consideration of 38 C.F.R. §§ 4.7, 4.40 and 4.45, the latter 
figures more closely approximate reduced range of motion for 
forward flexion of no more than 60 degrees, as provided for 
under Diagnostic Code 5239 for a 20 percent evaluation.  In 
addition, the fact that the veteran had a combined range of 
motion of the thoracolumbar spine on repetition of only 100 
degrees (combine 60 degrees forward flexion; zero degrees 
extension; 10 degrees bilateral lateral forward flexion 
(totaling 20 degrees); and 10 degrees bilateral rotation 
(totaling 20 degrees)) with guarding, which satisfies the 
less-than-120 degrees combined range of motion required for a 
20 percent rating under this Code, also preponderates in 
favor of the instant claim.  The Board thus awards a 20 
percent evaluation under Diagnostic Code 5239 and DeLuca.  
The Board has accounted for the veteran's reported bi-monthly 
flare-ups of pain in this evaluation.   

The Board also determines that the evidence weighs against a 
rating of 40 percent for the veteran's service connected back 
disability.  Specifically, the February 2004 private medical 
report indicates that the veteran could forward flex to 80 
degrees, albeit with pain, and the April 2004 VA medical 
examination report conveys that the veteran had 80 degrees 
forward flexion, with pain at 45 degrees, as well as 60 
degrees forward flexion on repetition with an additional 
calculated decrease in motion of approximately 45 degrees 
with guarding.  All of these figures fall above the minimum 
limitation of motion to 30 degrees that characterizes a 40 
percent rating.  Thus, even when factoring in the DeLuca 
criteria of pain, weakness, fatigue on repetition and 
functional loss, the evidence preponderates against a higher 
rating of 40 percent for the veteran's back disorder.   

Higher ratings of 50 percent and 100 percent are similarly 
not warranted in the instant case, as the medical evidence of 
record does not demonstrate that the veteran currently has 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine, as would be required for such respective 
ratings.  

With respect to an additional rating for neurological 
symptoms associated with the veteran's back disability, the 
Board determines that the evidence weighs in favor of a 10 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
representing mild impairment of the sciatic nerve.  In an 
April 2004 correspondence and during his April 2004 VA 
medical examination, the veteran complained of such 
neurological symptoms as numbing pain, traveling from the 
outer left thigh to the knee.  In addition, April 2004 and 
May 2004 medical reports reflect diagnoses of severe left 
neural foraminal stenosis and S1 nerve root compression on 
the left.  At this time, the veteran had symmetrical deep 
tendon, knee and ankle reflexes as well as no weakness or 
sensory loss in any radicular distribution.  He also could 
walk unaided and balanced appropriately.  The Board construes 
the veteran's diagnoses and his purely sensory symptoms as 
mild, as opposed to moderate, in nature, and because the 
medical evidence of record and assigns a 10 percent 
evaluation under Diagnostic Code 8520. 

The veteran has not reported incapacitating episodes of 
intervertebral disc syndrome (IVDS) nor are there any 
prescriptions requiring bed rest for IVDS during the appeal 
period.  Thus, alternate consideration for a higher rating 
still under Diagnostic Code 5243 is not for application.

In so deciding, the veteran's symptoms and limitations, as 
reported by the veteran and his spouse, have been taken into 
account in favorably applying the provisions of 38 C.F.R. 
§§ 4.7, 4.40 and 4.45 in the assignment of additional 
compensation for limitation of thoracolumbar spine motion, 
and a separate 10 percent rating for sensory disturbance of 
the left lower extremity.  The doctrine of the benefit of the 
doubt has been applied is awarding the increased benefits, 
but the preponderance of the lay and medical evidence is 
against a higher rating still.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected back 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment, although the Board 
acknowledges that he has reported having to miss one day of 
work due to back pain and having to leave work early several 
times.  In the absence of such factors demonstrating marked 
interference with employment, however, the criteria for 
submission for assignment of an extraschedular rating for his 
back disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased rating for service connected back disability, 
diagnosed as spondylolisthesis, grade I, L5-S1, with 
limitation of motion, to 20 percent, but no more than 20 
percent, is granted subject to the laws and regulations 
governing monetary benefits.

A rating of 10 percent, but no more than 10 percent, for 
neurological symptoms manifested by numbing of the outer left 
thigh to knee, is granted subject to the laws and regulations 
governing monetary benefits.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


